UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-4848



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARCUS HAWTHORNE BANKS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-90-351-A)


Submitted:   June 27, 2000                 Decided:    July 12, 2000


Before WIDENER, MURNAGHAN, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark J. Rochon, ROCHON, ROBERTS & STERN, Washington, D.C., for Ap-
pellant.   Helen F. Fahey, United States Attorney, Richard M.
Rolwing, Special Assistant United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Marcus Hawthorne Banks alleges that the district court erred

by denying his motion to downwardly depart by imposing his sen-

tences for possession with intent to distribute heroin and posses-

sion of heroin by a prisoner to be concurrently served with his

previously imposed sentence.   Because the district court concluded

that even if it had authority to downwardly depart it was unwilling

to do so, Banks cannot appeal the decision.   See United States v.

Brock, 108 F.3d 31, 33 (4th Cir. 1997); United States v. Bayerle,

898 F.2d 28, 30-31 (4th Cir. 1990).    Accordingly, we dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2